Citation Nr: 0708305	
Decision Date: 03/20/07    Archive Date: 04/09/07

DOCKET NO.  02-08 867A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Roanoke, Virginia


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
pseudofolliculitis barbae with keloids.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel





INTRODUCTION

The veteran had active service from November 1982 to October 
1985 and from November 1985 to June 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Roanoke, 
Virginia RO.

In an April 2005 decision, the Board denied the veteran's 
claim.  The veteran then appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In July 2006, the parties (the veteran and the VA Secretary) 
filed a joint motion which requested that the Board decision 
be vacated and remanded.  A July 2006 Court order granted the 
motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
veteran in developing evidence pertinent to his claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2006).  

The veteran was last afforded a VA skin diseases examination 
in November 2002.  The diagnosis was folliculitis barbae, 
unsightly scars with keloid formation or scar on right cheek.  

The Board notes that the veteran has received treatment for 
his skin disorder subsequent to the November 2002 VA skin 
diseases examination.  A June 2003 statement from S. P. 
Fuller, M.D., noted that the veteran had permanent distortion 
of both the right and the left cheek secondary to keloid 
formation.  Dr. Fuller noted that the veteran's right cheek 
was more involved than his left cheek and that there was 
significant asymmetry and distortion of both cheeks.  

Additionally, the Board notes that the June 2006 joint motion 
(noted above) specifically indicated that the veteran should 
be provided with a new examination.  The Board observes that 
VA's duty to assist includes the conduct of a thorough and 
comprehensive medical examination.  Robinette v. Brown, 8 
Vet. App. 69 (1995).  

Further, the Board notes that the veteran has not been 
afforded a VA examination in more than four years.  Also, the 
record raises a question as to the current severity of the 
veteran's service-connected pseudofolliculitis barbae with 
keloids.  Therefore, the Board finds that a current 
examination is necessary.  See Caffrey v. Brown, 6 Vet. App. 
377, 381 (1995) (VA was required to afford a contemporaneous 
medical examination where examination report was 
approximately two years old); see also Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  

Since the Board has determined that a medical examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation 
provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination scheduled in conjunction with a claim for 
increase, the claim shall be denied.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Finally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the claim 
on appeal.  Thus, on remand the RO should provide corrective 
VCAA notice.  

Accordingly, the case is REMANDED for the following:  

1.  Ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103 and 5103A (West 
2002) are fully complied with and 
satisfied with respect to claim on 
appeal.  The notice should include an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date of any increase 
for the claim on appeal, as outlined by 
the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  Ask the veteran to identify all 
medical providers who have treated him for 
skin problems since November 2002.  After 
receiving this information and any 
necessary releases, contact the named 
medical providers and obtain copies of the 
related medical records which are not 
already in the claims folder.  

3.  Have the veteran undergo a VA 
examination to determine the severity of 
his service-connected pseudofolliculitis 
barbae with keloids.  The claims folder 
must be provided to and reviewed by the 
examiner in conjunction with the 
examination.  All signs and symptoms of 
the service-connected pseudofolliculitis 
barbae with keloids should be reported in 
detail including the existence and 
measurements of the areas involved by: 
underlying soft tissue missing; skin 
indurated and inflexible; skin hypo-or 
hyper-pigmented; and/or abnormal skin 
texture (irregular, atrophic, shiny, 
scaly, etc.).  If any of the above does 
not exist, the examiner should 
specifically state such.  The measurement 
of any scarring from the 
pseudofolliculitis barbae with keloids 
should also be provided.  Additionally, 
the examiner should indicate whether the 
surface contour of scar is elevated or 
depressed on palpation, and whether the 
scar is adherent to underlying tissue.  
Unretouched photographs should also be 
provided.

4.  Thereafter, review the claim for 
entitlement to a rating higher than 50 
percent for pseudofolliculitis barbae with 
keloids.  If the claim is denied, issue a 
supplemental statement of the case to the 
veteran and his representative, and give 
an opportunity to respond before the case 
is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

